DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 5, and 6 are pending. Claim 4 is canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Re Claim 5, the limitation “proximal end of the funnel structure” has an antecedent basis in claim 1. The limitation should be corrected to “the proximal end of the funnel structure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 6, the limitation “the pressure sensor configured radially within the intravascular flow cannula” is indefinite, because the limitation lacks antecedent basis. The pressure sensor recited in claim 1 is configured inside the intravascular flow cannula but not “radially within”. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US 6,295,877), hereinafter “Aboul-Hosn”, in view of Siess (US 2010/0268017) and Spanier (WO 2013/160407 – Please see the translated copy from EPO). 
Re Claims 1, 2, 3 and 5, Aboul-Hosn discloses a blood pump system comprising: 
a blood pump (col. 3, line 66 – col. 4, line 16, connector 23 is sized to interface with a flow pump); 
an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses a cannula 20 with a connector 23 in its proximal end sized to interface with a flow pump), 
wherein the intravascular flow cannula has at least one blood flow through opening at its distal end portion for blood to enter or exit the intravascular flow cannula (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22), 
wherein the at least one blood flow through opening has a borderline surrounding the at least one blood flow through opening and said borderline has a proximal portion (referred to as “borderline” in annotated figure 1 below); and 
a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; as annotated below, pressure sensor 32 borders the proximal portion of “borderline”). 

    PNG
    media_image1.png
    274
    805
    media_image1.png
    Greyscale

Aboul-Hosn discloses that a frame structure is configured in an area of the at least one blood flow through opening and the pressure sensor is configured on the frame structure (referred to as “frame structure” in annotated figure 1 below, and pressure sensor 32 is on the frame structure).  

    PNG
    media_image2.png
    258
    752
    media_image2.png
    Greyscale

Aboul-Hosn discloses the pressure sensor is configured with respect to the longitudinal axis of the intravascular flow cannula on a radial inner side of the frame structure (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; “frame structure” is annotated in the above figure 1).  

Aboul-Hosn is silent regarding the pressure sensor including a pressure sensitive surface that borders the proximal portion of the borderline.
Aboul-Hosn is silent regarding a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure, wherein said borderline surrounding the at least one blood flow through opening has a proximal portion that is formed by the distal end of the funnel structure. 
However, Siess discloses a blood pump system comprising: 
a blood pump 11 (abstract); 
an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (abstract, a pump 11 connected at its distal end 13 to a cannula 15) , 

wherein a frame structure is configured in an area of the at least one blood flow through opening (fig. 4, para. [0027], there are frame structures forming the suction basket 40, annotated as “borderline”). 

    PNG
    media_image3.png
    342
    487
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aboul-Hosn, by configuring the distal end portion of the intravascular flow cannula to have a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure, wherein the at least one blood flow through opening has a borderline surrounding the at least one blood flow through opening and said borderline has a proximal portion that is formed by the distal end of the funnel structure and wherein the funnel structure funnels from the distal end of the funnel structure to proximal end of the funnel structure and wherein a frame structure is configured in an area of the at least one blood flow through opening, as taught by Siess, for the purpose of allowing for a smooth inflow and substantially increasing the hydraulic capacity of the pump by reducing the hydraulic losses (para. [0027]). 
Siess is silent regarding the pressure sensor including a pressure sensitive surface that borders the proximal portion of the borderline.


Re Claim 6, Aboul-Hosn discloses a second pressure sensor configured outside the blood pump, wherein the blood pump system is adapted to determine a differential pressure from a first pressure value provided by the pressure sensor configured radially within the intravascular flow cannula and a second pressure value provided by the second pressure sensor configured outside the blood pump (col. 4, lines 16-col. 5, line 17 and figs. 1 and 5 disclose a second pressure transducer 24, which may be disposed anywhere along the length of cannula 20 between pressure transducer 32 and proximal end 25. The cited section also discloses use of a pair of pressure transducers 24, 32 at two separate locations to measure pressure difference and therefore flow rate.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, January 29, 2022Examiner, Art Unit 3792

                                                                                                                                                                                                        /JONATHAN T KUO/Primary Examiner, Art Unit 3792